USDC IN/ND case 1:18-cv-00082-HAB-SLC document 147 filed 06/11/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JARREN AUSTIN, et al.,                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
       v.                                            ) CAUSE NO. 1:18-cv-00082-HAB-SLC
                                                     )
AUTO HANDLING CORPORATION, et al.,                   )
                                                     )
       Defendants.                                   )

                                    OPINION AND ORDER

       Before the Court is a “Motion for Reconsideration” filed by pro se Plaintiff Jarren Austin

on May 20, 2021, asking the Court for “legal assistance” and asserting that he is unable to

represent himself in this case “due to lack of legal knowledge.” (ECF 146). It is unclear in the

motion, however, whether Austin is asking the Court to reconsider its March 1, 2021, ruling

allowing his prior attorney, Robin Clay, to withdraw her representation of Austin (ECF 140), or

whether he is asking that the Court recruit new counsel to represent him in this matter. No other

party has filed a response to the motion, and the time to do so has now passed. N.D. Ind. L.R. 7-

1(d)(3)(A).

                                     A. Motion to Reconsider

       To the extent that Austin is asking the Court to reconsider the withdrawal of Attorney

Clay, the motion to reconsider is without merit. A motion for reconsideration performs a

valuable, but limited, function: “to correct manifest errors of law or fact or to present newly

discovered evidence.” Caisse Nationale De Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264,

1269 (7th Cir. 1996) (citations omitted); Bank of Waunakee v. Rochester Cheese Sales, Inc., 906

F.2d 1185, 1191 (7th Cir. 1990) (stating that the problems a motion to reconsider is designed to
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 147 filed 06/11/21 page 2 of 5


remedy “rarely arise and the motion to reconsider should be equally rare” (citation omitted)).

Here, Austin merely asserts that “Robin Clay knows this case” and that every attorney he has

spoken with has told him “there is no money to be made.” (ECF 146 at 1). Such assertions,

however, do not rise to the level of “newly discovered evidence” to warrant reconsideration of

the Court’s prior ruling. Consequently, to the extent Austin’s motion is intended as a motion to

reconsider, the Court will DENY the motion and STAND BY its prior decision allowing

Attorney Clay to withdraw. (ECF 140).

                                   B. Request for Court-Recruited Counsel

         Civil litigants do not have a right, either constitutional or statutory, to court-appointed

counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007); Zarnes v. Rhodes, 64 F.3d 285, 288

(7th Cir. 1995). Rather, district courts are empowered to appoint an attorney to represent a

plaintiff without charge when a plaintiff is “unable to afford counsel,” 28 U.S.C. § 1915(e)(1), or

in Title VII cases “in such circumstances as the court may deem just,” 42 U.S.C. § 2000e-

5(f)(1).1


         1
           The Seventh Circuit Court of Appeals has instructed that several factors should be weighed by the district
court when determining whether appointment of counsel is warranted: (1) whether the plaintiff has made a
reasonable attempt to obtain counsel or been effectively precluded from doing so; and (2) given the difficulty of the
case, whether the plaintiff appears competent to litigate it himself. McCaa v. Hamilton, 893 F.3d 1027, 1031 (7th
Cir. 2018) (citation omitted); Pruitt, 503 F.3d at 654-58; Sherrill v. Potter, 329 F. App’x 672, 675 (7th Cir. 2009)
(applying the Pruitt factors in a Title VII case); see also Darden v. Ill. Bell Tel. Co., 797 F.2d 497, 500-501 (7th Cir.
1986) (instructing the court to consider “the merits of the plaintiff’s claim, the plaintiff’s diligence in attempting to
obtain a lawyer, and the plaintiff’s financial ability to retain counsel” when considering a motion to appoint counsel
under Title VII (citation omitted)).
          The second portion of this inquiry, stated another way, is “whether the difficulty of the case—factually and
legally—exceeds the particular plaintiff’s capacity as a layperson to coherently present it to the judge and jury
himself.” Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (citation and internal quotation marks omitted). In
conducting this inquiry, the district court must ascertain “whether the plaintiff appears competent to litigate his own
claims, given their degree of difficulty, and this includes the tasks that normally attend litigation: evidence
gathering, preparing and responding to motions and other court filings, and trial.” Pruitt, 503 F.3d at 655 (emphasis
omitted). Normally, determining a plaintiff’s competence will be assessed by considering “the plaintiff’s literacy,
communication skills, educational level, and litigation experience.” Id. If the record reveals the plaintiff’s
intellectual capacity and psychological history, these too would be relevant. Id. Overall, the decision to recruit
counsel “is a practical one, made in light of whatever relevant evidence is available on the question.” Id.; see also

                                                            2
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 147 filed 06/11/21 page 3 of 5


        To the extent that Austin is asking for Court-recruited counsel, Austin has not satisfied

the threshold requirements of financial need for such a request. Under Title VII, one threshold

factor to consider is a “plaintiff’s financial ability to retain private counsel.” Poulakis v. Amtrak,

139 F.R.D. 107, 110 (N.D. Ill. 1991) (citing Darden, 797 F.2d 497). Similarly, “a proceeding in

forma pauperis to 28 U.S.C. § 1915 is a pre-requisite to appointment of counsel under §

1915(e)(1).” Hairston v. Blackburn, No. 09-cv-598, 2010 WL 145793, at *10 (S.D. Ill. Jan. 12,

2010) (citing Pruitt, 503 F.3d at 649). While Austin claims in his motion that he is barely able to

support himself “[d]ue to garnishments” (ECF 146 at 1), he has not supported this claim by filing

evidence of his financial limitations, nor requested and been granted leave to proceed in forma

pauperis under 28 U.S.C. § 1915. (ECF 1 (filing fee of $400 paid)).

        Furthermore, Austin has been able to hire not just one attorney, but several attorneys to

represent him in this case. (ECF 5, 47-49, 73, 111-12). All of these attorneys, however,

eventually filed motions to withdraw their representation of Austin. (ECF 35, 93, 100-01, 113,

115, 126, 137). A repeating theme in several of the motions is a breakdown in communication

between Austin and his attorney. (ECF 35, 100-01, 126, 137). While Austin indicates in the

present motion that he has contacted at least three attorneys but none have taken his case (ECF

146 at 2), there is no indication that these attorneys declined to take his case due to his inability

to afford counsel. Rather, it is more likely that these attorneys declined to take his case due to

his history of being unable to work cooperatively with several of his prior attorneys.

        In any event, Austin appears capable of litigating his claims himself, at least at this stage

of the proceedings. This suit is relatively straightforward and involves claims of race


McCaa, 893 F.3d at 1032-33.


                                                  3
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 147 filed 06/11/21 page 4 of 5


discrimination and retaliation based on race, defamation/slander, and false arrest/false

imprisonment. (ECF 1); see, e.g., Jagla v. LaSalle Bank, No. 05 C 6460, 2006 WL 1005728, at

*5 (N.D. Ill. Apr. 12, 2006) (denying the plaintiff’s request for counsel in a straightforward

national origin discrimination case, noting that the issue did not involve any “‘nonintuitive

procedural requirements applied in a setting of complex legal doctrine’” (quoting Hughes v.

Joliet Corr. Ctr., 931 F.2d 425, 429 (7th Cir. 1991))).

       Austin has prepared and filed pro se two motions and one letter with the Court. (ECF

136, 141, 146). He also has appeared at several conferences before the Court, at which he was

able to adequately articulate his position. (ECF 105, 129, 140, 143, 145). Thus, it is evident that

Austin is literate and has adequate communication skills, at least for purposes of representing

himself. Moreover, the facts of this case are within Austin’s personal knowledge to at least some

degree, so the task of discovery does not appear particularly complex. Austin is not incarcerated,

and thus, has the freedom and ability to perform his own legal research. For these reasons,

Austin appears to be capable of representing himself in this suit at this juncture. See Zarnes, 64

F.3d at 289.

                                          C. Conclusion

       To the extent Austin’s Motion for Reconsideration asks the Court to reconsider its March

1, 2021, ruling granting his prior counsel’s second motion to withdraw (ECF 140), the motion

(ECF 146) is DENIED. The Court STANDS BY its prior ruling (ECF 140) allowing Attorney

Clay to withdraw.

       To the extent Austin’s Motion for Reconsideration is a request for Court-recruited

counsel, the motion (ECF 146) is also DENIED. Austin has failed to show that an inability to



                                                 4
USDC IN/ND case 1:18-cv-00082-HAB-SLC document 147 filed 06/11/21 page 5 of 5


afford counsel has prevented him from retaining counsel, see 28 U.S.C. § 1915(e)(1), or that the

instant circumstances—which include his repeated inability to cooperate with his prior

counsel—make the Court’s recruitment of counsel on his behalf “just,” 42 U.S.C. § 2000e-

5(f)(1).

           SO ORDERED.

           Entered this 11th day of June 2021.

                                                     /s/ Susan Collins
                                                     Susan Collins
                                                     United States Magistrate Judge




                                                 5
